               Case 2:20-bk-21041-WB Doc 120 Filed 02/24/21 Entered 02/24/21 16:17:28                                                                           Desc
                             UNITED STATES
                                        MainDEPARTMENT
                                             Document   OF JUSTICE
                                                        Page 1 of 31
                              OFFICE OF THE UNITED STATES TRUSTEE
                                CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                                CHAPTER 11 (BUSINESS)
   VITALITY HEALTH PLAN OF
   CALIFORNIA, INC.                                                                   Case Number:             2:20-21041-WB
                                                                                      Operating Report Number:                    2
                                                                Debtor(s).            For the Month Ending:               31-Jan-21

                                              I. CASH RECEIPTS AND DISBURSEMENTS
                                                     A. (GENERAL ACCOUNT*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                               19,517.59

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing
   Accounts Receivable - Pre-filing
   General Sales                                                                                           1,340,307.53
   Other (Specify)
   **Other (Specify)     Member Premiums                                                                         1,064.51
                         Bank Fee                                                                                  200.00
                         Deposit Refund
                         Plan 2 Plan Payments                                                                       287.27

     TOTAL RECEIPTS THIS PERIOD:                                                                                                               1,341,859.31

5. BALANCE:                                                                                                                                    1,361,376.90

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other DIP Accounts (from page 2)         0.00
   Disbursements (from page 2)                   1,187,382.68

     TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                       1,187,382.68

7. ENDING BALANCE:                                                                                                                                173,994.22

8. General Account Number(s):                                                         xxxxx6009

     Depository Name & Location:                                                      Chase Bank
                                                                                      3057 Stevens Creek Blvd, Santa Clara, CA 95050



* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.                       Page 1 of 16
***This amount should be the same as the total from page 2.
          Case 2:20-bk-21041-WB                     Doc 120       Filed 02/24/21            Entered 02/24/21 16:17:28      Desc
                         TOTAL DISBURSEMENTS
                                        MainFROM GENERAL Page
                                             Document    ACCOUNT
                                                              2 ofFOR
                                                                   31 CURRENT PERIOD
  Date      Check Payee or DIP account                               Purpose                   *Amount     **Amount          Amount
mm/dd/yyyy Number                                                                             Transfered   Disbursed
  01/19/2021 Wire      Luman                        Jan-20 Internet                                             9,672.66           9,672.66
  01/19/2021 Wire      Genesys                  Jan-21 Pure cloud                                               5,751.42           5,751.42
                       Telecommunications Labs,
                       Inc
  01/19/2021 Pay Pal   Adobe                        Adobe monthly license                                        798.86             798.86
             ACH
  01/19/2021 Wire      Tuan X Nguyen MD             For CMO Inv# 010521                                        15,000.00          15,000.00
  01/19/2021 WIre      Procare MSO Inc              Inv# PCMSO2020DEC for UM and                               30,000.00          30,000.00
                                                    Credentialing monthly services
  01/19/2021 Wire      Procare Health Inc           Inv# Vitality01052021 for Claims                           10,000.00          10,000.00
                                                    oversight monthly services

  01/19/2021 Wire      Towerstream Corporation      Jan-21 Internet services                                    1,225.00           1,225.00
  01/19/2021 Wire      Towerstream Corporation      For inv 479505                                              1,225.00           1,225.00
  01/19/2021 Wire      SPH Analytics                invoice IVC34325 for 2021 HEDIS                             9,165.00           9,165.00
                                                    Season
  01/19/2021 Wire      MedImpact Healthcare         Claims processing for 1/8/21 to                            63,623.22          63,623.22
                       Systems, Inc                 1/14/21
  01/19/2021 ACH       QuickBooks                   Check stock                                                  503.95             503.95
  01/20/2021 Wire      Healthaxis Group LLC         Inv#75750 for Reimburse POBOX                                364.00             364.00
                                                    94340
  01/20/2021 Wire      Vision Service Plan          Jan-21 SUP CAP                                              7,671.99           7,671.99
  01/20/2021 Wire      Delta Dental of California   Jan-21 SUP CAP                                              4,343.04           4,343.04
  01/22/2021 Wire      Madena, Ltd.                 Inv-0844FP for Synchronicity Saar fee                       4,350.00           4,350.00
                                                    in Jan-21
  01/22/2021 Wire      Hear USA                     Jan-21 SUP CAP                                               452.40             452.40
  01/22/2021 Wire      American specialty Health    Jan-21 SUP CAP                                              5,530.59           5,530.59
                       Plans
  01/25/2021 WIre      Stretto                      Reimbursement for out of pockte                             3,450.00           3,450.00
                                                    mailing costs
  01/25/2021 Wire      Chase                        Bank fee for Wire reversal to                                 39.75              39.75
                                                    Chancellor Consulting Group
  01/26/2021 5000      Ability Network Inc          Jan-21 Hosted Secure Exchange                               1,653.75           1,653.75
  01/26/2021 5001      Semler Scientific, Inc.      Jan-21 License fees                                         1,639.21           1,639.21
  01/26/2021 5002      Premier Workspaces           7th Floor Premier Mail Services                               95.00              95.00
  01/26/2021 5003      Broadway Warehouse LP        JAN-2021 Stockton Rental                                    3,990.00           3,990.00
  01/26/2021 5004      CITY OF CERRITOS             Business License Feb-21-Jan-22                               226.00             226.00
  01/26/2021 5005      Cecilia Rodgers              Halloween Treats for Stockton PCPs                            38.81              38.81
  01/26/2021 5006      Comcast                      Dec-20 and Jan-21 Stockton Internet.                        1,171.74           1,171.74
  01/26/2021 5007      Pitney Bowes                 Postage Meter Refill                                          59.87              59.87
  01/26/2021 5008      Scorpion Healthcare LLC      Jan-21 Monthly Marketing Servives                           3,000.00           3,000.00
  01/26/2021 5009      Sparkletts                   Jan-21 Filtration System Rental                               39.00              39.00
  01/26/2021 5010      Velosio LLC                  Jan-2021 Domain                                             1,962.54           1,962.54
  01/26/2021 5011      Gia P. Deroze                Member World Wide Coverage                                  3,419.00           3,419.00
                                                    Reimbursement
  01/26/2021 Wire      Convey Health Solutions      for Dec-20 to Dec-31-20                                     1,218.50           1,218.50
  01/26/2021 Online    U.S. Trustee Program         Q4 of 2020 US Trustee Quarterly Fee                          975.00             975.00
             pymt                                   Payment for Cheapter 11

  01/27/2021 Wire      Beacon Health Solutions      Jan-21 Services For invoice# VHP-031                       49,624.82          49,624.82
  01/28/2021 WIre      LAN Doctors                  Feb-21 Datacenter Support                                  11,671.12          11,671.12
  01/29/2021 5012      Mark Andes                   Jan-2021 CCO                                               12,000.00          12,000.00
                                                                      Page 2 of 16
  01/29/2021 5013      U.S. Bankruptcy Court        Filing Fee Chapter No: 11, Case#:                             31.00              31.00
                                                    2:20-bk-2104
              Case
     01/29/2021 5014     2:20-bk-21041-WB
                            Vatsala Ramachandran            Doc  120
                                                             Member      Filed 02/24/21 Entered 02/24/21 16:17:28
                                                                    OOP Expenses                            7,844.46 Desc 7,844.46
                                                             Main   Document
                                                             Reimbursement         Page 3 of 31
     01/29/2021 5015          Brian Barry                     Postage Stamps Reimbursement                                                     66.00              66.00
     01/29/2021 5016          Beverly Gibbs                   Jan-2021 Consulting - Retainer Fee                                            3,000.00          3,000.00
     01/29/2021 5018          Healthaxis Group LLC                                                                                         39,768.14         39,768.14
     01/29/2021 5017          ACCUPATH DIAGNOSTIC             Rex Villanueva Claim DOS: 4/6/20 - In                                           216.00            216.00
                              LABORATORIES                    Situ Hybridization
     01/04/2021 Wire          MedImpact Healthcare            Claims processing for 12/22 to                                               31,064.17         31,064.17
                              Systems, Inc                    12/28/20
     01/05/2021 Wire          MedImpact Healthcare            Claims processing for 12/22 to                                             100,000.00        100,000.00
                              Systems, Inc                    12/28/20
     01/05/2021 Wire          MedImpact Healthcare            Claims processing for 12/29 to                                               50,973.20         50,973.20
                              Systems, Inc                    12/31/20
     01/05/2021 Wire          All Care                        Jan-20 CAP and Deposit                                                     206,707.55        206,707.55
     01/06/2021 Debit         Stretto                         Reimbursement for out of pockte                                               5,000.00          5,000.00
                card                                          mailing costs
     01/06/2021 ACH           Seoul Medical Group Inc         Jan-20 CAP                                                                    8,609.79          8,609.79
     01/06/2021 Debit         Corporate Image                 Vanity-PRO Monthly Service Charge                                               299.00            299.00
                Card          Marketing, Inc.
     01/06/2021 ACH           Employers Resources             For inv 500227-8134 Payroll                                                  20,211.94         20,211.94
     01/07/2021 ACH           Employers Resources             Inv 20211-INT for payroll                                                  133,941.26        133,941.26
     01/08/2021 Debit card Jeb-Phi Inc                        PMG HOSPITAL TERMINATION                                                        543.73            543.73
                                                              MAILING
     01/11/2021 Wire          MedImpact Healthcare            Claims processing for 1/1/21 to 1/7/21                                       23,242.65         23,242.65
                              Systems, Inc
     01/11/2021 Wire          Premier Care of Northern    Jan-21 IPA CAP                                                                    5,878.29          5,878.29
                              Californai Med
     01/11/2021 Wire          Physician Partners IPA, Inc Jan-21 IPA CAP                                                                   96,087.55         96,087.55
     01/11/2021 Wire          Santa Clara County IPA          Jan-21 IPA CAP                                                               29,554.21         29,554.21
     01/12/2021 ACH           United Healthcare               HMO insurance monthly premium                                                17,866.77         17,866.77
     01/12/2021 ACH           United Healthcare               PPO insurance monthly premium                                                 6,359.84          6,359.84
     01/12/2021 ACH           TPA Operations                  CGDP MedicareQ3 2020 H1426                                                      745.53            745.53
     01/15/2021 ACH           Chase                           Bank fee for Operating account                                                  850.47            850.47
     01/15/2021 ACH           Chase                           Bank fee for Payroll account                                                    241.05            241.05
     01/15/2021 ACH           Chase                           Bank fee for Lockbox                                                            476.54            476.54
     01/22/2021 ACH           Employers Resources             Payroll                                                                    131,852.30        131,852.30
                                                                                                                                                                   0.00
                                                                    TOTAL DISBURSEMENTS                                 0.00        1,187,382.68       $1,187,382.68
                                                                             THIS PERIOD:
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.
*** The debtor inadvertantly paid $5,119 to Crowell Moring. As soon as the Debtor became aware of this payment, the Debtor promptly requested a refund from Crowell, who
agreed to return the money.




                                                                               Page 2 of 16
              Case 2:20-bk-21041-WB                        Doc 120 Filed 02/24/21 Entered 02/24/21 16:17:28            Desc
                                                               GENERAL
                                                            Main        ACCOUNT
                                                                 Document    Page 4 of 31
                                                             BANK RECONCILIATION

                           Bank statement Date:                                 1/31/2021    Balance on Statement:    $248,292.36

Plus deposits in transit (a):
                                                                       Deposit Date                Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                                     0.00
Less Outstanding Checks (a):
                    Check Number                                           Check Date              Check Amount
                                                    5003                        1/26/2021      $           3,990.00
                                                    5011                        1/26/2021      $           3,419.00
                                                    5008                        1/26/2021      $           3,000.00
                                                    5010                        1/26/2021      $           1,962.54
                                                    5000                        1/26/2021      $           1,653.75
                                                    5001                        1/26/2021      $           1,639.21
                                                    5006                        1/26/2021      $           1,171.74
                                                    5007                        1/26/2021      $             59.87
                                                    5009                        1/26/2021      $             39.00
                                                    5005                        1/26/2021      $             38.81
                                                    5018                        1/29/2021      $          39,768.14
                                                    5012                        1/29/2021      $          12,000.00
                                                    5014                        1/29/2021      $           7,844.46
                                                    5016                        1/29/2021      $           3,000.00
                                                    5017                        1/29/2021      $            216.00
                                                    5015                        1/29/2021      $             66.00
                                                    5013                        1/29/2021      $             31.00




TOTAL OUTSTANDING CHECKS:                                                                                               79,899.52

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                                $168,392.84
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment
                                                                              Page 3 of 16
        Case 2:20-bk-21041-WB Doc 120 Filed 02/24/21 Entered 02/24/21 16:17:28               Desc
                        I. CASH RECEIPTS AND DISBURSEMENTS
                                 Main Document   Page 5 of 31
                                B. (PAYROLL ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR PAYROLL ACCOUNT REPORTS                              286,005.50

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR PAYROLL                                   286,005.50
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                        0.00

4. RECEIPTS DURING CURRENT PERIOD:                                                   286,005.50
   (Transferred from General Account)

5. BALANCE:                                                                          286,005.50

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:***

7. ENDING BALANCE:                                                                           0.00

8. PAYROLL Account Number(s):               xxxx3372


  Depository Name & Location:               Chase Bank
                                            3057 Stevens Creek Blvd, Santa Clara, CA 95050




                                         Page 4 of 16
       Case 2:20-bk-21041-WB Doc 120 Filed 02/24/21 Entered 02/24/21 16:17:28   Desc
        TOTAL DISBURSEMENTS FROM    PAYROLL ACCOUNT
                              Main Document    Page 6 ofFOR
                                                         31 CURRENT PERIOD


  Date     Check
mm/dd/yyyy Number            Payee                        Purpose           Amount
   1/6/2021 ACH     Employers Resource     Bi-Weekly Payroll                 20,211.94
   1/7/2021 ACH     Employers Resource     Bi-Weekly Payroll                133,941.26
  1/22/2021 ACH     Employers Resource     Bi-Weekly Payroll                131,852.30




                                         TOTAL DISBURSEMENTS THIS PERIOD:   286,005.50




                                             Page 5 of 16
              Case 2:20-bk-21041-WB                        Doc 120 Filed 02/24/21 Entered 02/24/21 16:17:28          Desc
                                                               PAYROLL
                                                            Main        ACCOUNT
                                                                 Document    Page 7 of 31
                                                             BANK RECONCILIATION

                           Bank statement Date:                                 1/31/2021    Balance on Statement:      $0.00

Plus deposits in transit (a):
                                                                       Deposit Date             Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                                   0.00

Less Outstanding Checks (a):
                    Check Number                                           Check Date            Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                                   0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                                  $0.00

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                                              Page 6 of 16
       Case 2:20-bk-21041-WB Doc 120 Filed 02/24/21 Entered 02/24/21 16:17:28   Desc
          TOTAL DISBURSEMENTS   FROM
                              Main    TAX ACCOUNT
                                   Document    Page 8FOR  CURRENT PERIOD
                                                      of 31


  Date     Check
mm/dd/yyyy Number        Payee                         Purpose             Amount
n/a                                                                             0.00




                                        Page 8 of 16
                                    TOTAL DISBURSEMENTS THIS PERIOD:              0.00
        Case 2:20-bk-21041-WB Doc 120 Filed 02/24/21 Entered 02/24/21 16:17:28   Desc
                        I. CASH RECEIPTS AND DISBURSEMENTS
                                 Main Document   Page 9 of 31
                                  C. (TAX ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR TAX ACCOUNT REPORTS                              0.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR TAX
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                               0

4. RECEIPTS DURING CURRENT PERIOD:
   (Transferred from General Account)

5. BALANCE:                                                                      0.00

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:***                                           0.00

7. ENDING BALANCE:                                                               0.00

8. TAX Account Number(s):

  Depository Name & Location:




                                         Page 7 of 16
              Case 2:20-bk-21041-WB                        Doc 120 Filed 02/24/21 Entered 02/24/21 16:17:28          Desc
                                                                 TAX ACCOUNT
                                                           Main Document    Page 10 of 31
                                                             BANK RECONCILIATION

                           Bank statement Date:                                 1/31/2021    Balance on Statement:

Plus deposits in transit (a):
                                                                       Deposit Date             Deposit Amount
n/a                                                                                                        0.00




TOTAL DEPOSITS IN TRANSIT                                                                                                   0.00

Less Outstanding Checks (a):
                    Check Number                                           Check Date            Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                                   0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                                  $0.00

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                                              Page 9 of 16
                Case 2:20-bk-21041-WB                            Doc 120 Filed 02/24/21 Entered 02/24/21 16:17:28                                                 Desc
                                          IV. AGING OF ACCOUNTS PAYABLE AND RECEIVABLE
                                                                 Main Document    Page 11 of 31
                                                                                      *Accounts Payable                             Accounts Receivable
                                                                                        Post-Petition                          Pre-Petition     Post-Petition
                                                                      30 days or less       222,596.00                                   0.00
                                                                        31 - 60 days
                                                                        61 - 90 days
                                                                       91 - 120 days
                                                                      Over 120 days
                                                                            TOTAL:          222,596.00                                       0.00                   0.00

                                                                 V. INSURANCE COVERAGE

                                                                                                   Amount of               Policy Expiration            Premium Paid
                                                                  Name of Carrier                  Coverage                      Date                   Through (Date)
                        Commercial Blanket                      Hartford                                $3,000,000                    10/1/2021                 10/1/2021
                        Commercial Blanket                      Sentinel                                $3,000,000                    10/1/2021                 10/1/2021
                        Managed Care Error &                    TDC National
                        Omissions                               Assurance                               $3,000,000                      4/1/2021                 4/1/2021
                                                                TDC National
                        Management Liability Assurance                                                  $1,000,000                      4/1/2021                 4/1/2021
                                                                TDC National
                     Directors & Officers                       Assurance                               $5,000,000                      4/1/2021                 4/1/2021
                     Workers
                     Compensation                               State National                          $1,000,000                    8/31/2021                 8/31/2021
                     Cyber Liability                            Houston Casualty                        $5,000,000                      4/1/2021                 4/1/2021
                     Reinsurance                                IronShore                               $1,000,000                  12/31/2021                  10/1/2020
             Others: Crime                                      Liberty Mutual                          $2,000,000                    10/1/2021                 10/1/2021


                                               VI. UNITED STATES TRUSTEE QUARTERLY FEES
                                                            (TOTAL PAYMENTS)

   Quarterly
 Period Ending                                                                                                                                          Quarterly Fees
     (Date)                  Total Disbursements                   Quarterly Fees                  Date Paid                  Amount Paid                Still Owing
    31-Dec-2020                               148,131.00                        975.00                 26-Jan-2021                       975.00                     0.00
                                                                                                                                                                    0.00
                                                                                                                                                                    0.00
                                                                                975.00                                                   975.00                     0.00

* Post-Petition Accounts Payable SHOULD NOT include professionals' fees and expenses which have been incurred but not yet awarded by the court. Post-Petition
Accounts Payable SHOULD include professionals' fees and expenses authorized by Court Order but which remain unpaid as of the close of the period report




                                                                                      Page 12 of 16
              Case 2:20-bk-21041-WB                      Doc 120 Filed 02/24/21 Entered 02/24/21 16:17:28                            Desc
                                                      I. DMain
                                                           SUMMARY   SCHEDULE
                                                               Document        OFof
                                                                          Page 12 CASH
                                                                                    31

ENDING BALANCES FOR THE PERIOD:
                               (Provide a copy of monthly account statements for each of the below)


                                                                        General Account:                            173,994.22
                                                                        Payroll Account:                                  0.00
                                                                           Tax Account:                                   0.00
    *Other Accounts:


       *Other Monies:               N/A
                                                         **Petty Cash (from below):                                           0.00

TOTAL CASH AVAILABLE:                                                                                                                 173,994.22


Petty Cash Transactions:
        Date                                 Purpose                                                             Amount
                                                                                                                              0.00




TOTAL PETTY CASH TRANSACTIONS:                                                                                                              0.00



* Specify the Type of holding (e.g. CD, Savings Account, Investment Security), and the depository name, location & account#
** Attach Exhibit Itemizing all petty cash transactions




                                                                            Page 10 of 16
            Case 2:20-bk-21041-WB     Doc 120 Filed 02/24/21 Entered 02/24/21 16:17:28
                            II. STATUS OF PAYMENTS TO SECURED CREDITORS, LESSORS
                                                                                                                                     Desc
                                       Main Document      Page 13 of 31
                                  AND OTHER PARTIES TO EXECUTORY CONTRACTS

                                                                                                                Post-Petition
                                                          Frequency of Payments                              payments not made
                Creditor, Lessor, Etc.                          (Mo/Qtr)            Amount of Payment            (Number)             Total Due
Ability Network Inc                                      Monthly                   Varies                                    0   $                ‐
Advocate Health, LLC                                     Monthly                   Varies                                    0   $                ‐
Aguilera & Associates, INC                               Monthly                   Varies                                    0   $                ‐
All Care                                                 Monthly                   Vaies with Enrollment                     0   $                ‐
American Logistics                                       Monthly                   Varies by Ride usage                      0   $                ‐
American Specialty Health Plans (Acupuncture‐
Chiropractor)                                            Monthly                   Varies by Membership                      0   $                ‐
Anh Tran                                                 Monthly                   Varies                                    0   $                ‐
Audiology Distribution (Hearing Vendor)                  Monthly                   Varies by Membership                      0   $                ‐
Beacon Health Solutions                                  Monthly                   $           34,800.00                     0   $                ‐
BIG Services Inc                                         Monthly                   Varies                                    0   $                ‐
Broadway Warehouse, LP (Stockton Office Lease)           Monthly                   $            3,990.00                     0   $                ‐
CareNet Healthcare Services                              Monthly                   $            2,570.50                     0   $                ‐

Chamreoun Hin (Contracted Employee Accounting Staff)      Monthly                  $             1,800.00                    0   $                ‐
City of Cerritos ‐ Business License                      Annual                    $               226.00                    0   $                ‐
Clara Ayora                                              Monthly                   Varies                                    0   $                ‐
Comcast (Stockton Office Internet)                       Monthly                   $               580.87                    0   $                ‐
Convey Health Solutions                                  Monthly                   Varies by OTC Usage                       0   $                ‐
Costas Healthcare Solutions                              Monthly                   Varies                                    0   $                ‐
CQ fluency, Inc                                          Monthly                   $               460.00                    0   $                ‐
David Wedemeyer                                          Monthly                   $             7,175.00                    0   $                ‐
Delta Dental                                             Monthly                   Varies by Membership                      0   $                ‐
Diversified Data Design Corp                             Monthly                   Varies                                    0   $                ‐

Dr. Tuan Nguyen (Contracted Employee Medical Director)   Monthly                   $            15,000.00                    0   $                ‐
Echosens                                                 Monthly                   Varies                                    0   $                ‐
Employers Resource, Payroll Vendor                       Bi‐Weekly                 Varies based on volume                    0   $                ‐
First General Insurance                                  Monthly                   Varies                                    0   $                ‐
First Sierra Insurance Services, LLC                     Monthly                   Varies                                    0   $                ‐
Genesys Telecommunications Labs                          Monthly                   $             5,944.45                    0   $                ‐
Goldwell Insurance Services                              Monthly                   Varies                                    0   $                ‐
Graceland Insurance                                      Monthly                   Varies                                    0   $                ‐
Green Leaf Financial & Insurance Service                 Monthly                   Varies                                    0   $                ‐
HealthAxis Group                                         Monthly                   $            28,652.00                    0   $                ‐
Healthy People                                           Monthly                   $            12,250.00                    0   $                ‐
Intuit                                                   Monthly                   $               503.95                    0   $                ‐
JAR Insurance Services, LLC                              Monthly                   Varies                                    0   $                ‐
Kenneth Watkins (Contractor‐ Finance Sr Director)        Monthly                   $            15,000.00                    0   $                ‐
LAN Doctors (Offsite Data Backup Hosting)                Monthly                   $            12,000.00                    0   $                ‐

Level 3 Communications (Bandwidth & Back Up Internet)    Monthly                   $             9,672.66                    0   $                ‐
Louis T. Do                                              Monthly                   Varies                                    0   $                ‐
Luman                                                    Monthly                   Varies                                    0   $                ‐
Madena, Ltd.                                             Monthly                   $             4,350.00                    0   $                ‐

Mark Andes (Contracted Employee Compliance Director)     Monthly                   $            12,000.00                    0   $                ‐
MedImpact Healthcare Systems (Pharmacy Usage)            Weekly                    Varies by Drug Usage                      0   $                ‐
Myriad Shields Corporation                               Monthly                   Varies                                    0   $                ‐
Navex Global                                             Quarterly                 $              2,832.19                   0   $                ‐
Oliver Wyman Actuarial Consulting                        Monthly                   $              7,800.00                   0   $                ‐
OpenText                                                 Monthly                   $                201.48                   0   $                ‐
Physician Partners IPA                                   Monthly                   Varies by Membership                      0   $                ‐
Pitney Bowes                                             Monthly                   Varies                                    0   $                ‐
Premier Workspaces                                       Monthly     Page 11 of 16 $                 95.00                   0   $                ‐
PremierCare of Northern California                       Monthly                   Varies by Membership                      0   $                ‐
             Case 2:20-bk-21041-WB                   Doc 120 Filed 02/24/21 Entered 02/24/21 16:17:28                                        Desc
ProCare Health (Claims Payment Oversight Services)   Main Document
                                                       Monthly        Page
                                                                         $ 14 of 10,000.00
                                                                                 31                 0                                    $                ‐
ProCare Health (UM and Credentialing Services)            Monthly                       $              30,000.00                    0    $                ‐
Purchase Power                                            Monthly                       $                  59.87                    0    $                ‐
Quest Analytics                                           Monthly                       Varies                                      0    $                ‐
Quest Diagnostics Clinical Laboratories                   Monthly                       Varies                                      0    $                ‐

Right Networks                                            Monthly                       $              107.70                       0    $                ‐
RILCO Service                                             Monthly                       Varies                                      0    $                ‐
RREF Cerritos (Cerritos Offices Lease)                    Monthly                       $           47,000.00                       0    $                ‐
Santa Clara County IPA                                    Monthly                       Varies by Membership                        0    $                ‐
Scorpion Healthcare (Website Hosting)                     Monthly                       $            3,000.00                       0    $                ‐
SDL (American Disabilities Act 508 Remediation)           Monthly                       $              570.00                       0    $                ‐
Secure Healthcare Solutions                               Monthly                       Varies                                      0    $                ‐
Semler Scientific                                         Monthly                       $            1,639.21                       0    $                ‐
Seoul Medical Group                                       Monthly                       Varies by Membership                        0    $                ‐
South Bay Health and Insurance Services                   Monthly                       Varies                                      0    $                ‐
Sparkletts                                                Monthly                       $               39.00                       0    $                ‐
SPH Analytics                                             Seasonal                      $            9,165.00                       0    $                ‐
Team Alvarez Insurance                                    Monthly                       Varies                                      0    $                ‐
Tivity Health (Member Fitness Benefit)                    Monthly                       Varies by Membership                        0    $                ‐
Tivity Health, Inc                                        Monthly                       Varies                                      0    $                ‐
Towerstream Corporation                                   Monthly                       $            2,450.00                       0    $                ‐
Unique Health Insurance Services, LLC                     Monthly                       Varies                                      0    $                ‐

United Healthcare (Employee HMO Health Insurance)         Monthly                       $              17,866.77                    0 $                   ‐

United Healthcare (Employee PPO Health Insurance)         Monthly                       $            6,359.84                       0    $                ‐
Velosio                                                   Monthly                       $            1,962.54                       0    $                ‐
Vision Service Plan (VSP)                                 Monthly                       Varies by Membership                        0    $                ‐
                                                                                                                                    0    $                ‐
                                                                                                                        TOTAL DUE:                       0.00
Note: Schedule II reports parties with recent activity.

                                                                    III. TAX LIABILITIES

FOR THE REPORTING PERIOD:
                                                                                                     Gross Sales Subject to Sales Tax:
                                                                                                                   Total Wages Paid:               108,894.81

                                                                                            Total Post-Petition                              Date Delinquent
                                                                                             Amounts Owing         Amount Delinquent          Amount Due
                                                         Federal Withholding
                                                         State Withholding
                                                         FICA- Employer's Share
                                                         FICA- Employee's Share
                                                         Federal Unemployment
                                                         Sales and Use
                                                         Real Property
                                                  Other: CA Disability
                                                                         TOTAL:                             0.00                0.00




                                                                        Page 11 of 16
              Case 2:20-bk-21041-WB Doc 120 Filed 02/24/21 Entered 02/24/21 16:17:28                                             Desc
                            VII SCHEDULE
                                      MainOF COMPENSATION
                                           Document       PAID
                                                     Page 15    TO INSIDERS
                                                             of 31

                                                           Date of Order                                                      Gross
                                                            Authorizing                                                  Compensation Paid
             Name of Insider                               Compensation                   *Authorized Gross Compensation During the Month
Brian Barry                                                               1/8/2021                               17,307.70          17,307.70
Anh Tran                                                                 1/22/2021                                4,707.70           4,707.70
Brian Barry                                                               1/8/2021                               17,857.70          17,857.70
Anh Tran                                                                 1/22/2021                                5,357.70           5,357.70




                                     VIII. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS

                                                           Date of Order
                                                            Authorizing                                                       Amount Paid
             Name of Insider                               Compensation                            Description               During the Month
Brian Barry                                                              1/29/2021 Expense reimbursement                                66.00




                                                                            Page 13 of 16
* Please indicate how compensation was identified in the order (e.g. $1,000/week, $2,500/month)
                   Case 2:20-bk-21041-WB     Doc 120 Filed 02/24/21 Entered 02/24/21 16:17:28
                                     IX. PROFIT AND LOSS STATEMENT
                                                                                                                               Desc
                                              Main Document
                                            (ACCRUAL BASIS ONLY) Page 16 of 31
                                                                                Current Month
                                                                               1/1/2021 to 1/31/
                                                                                     2021           Cumulative Post-Petition
Sales/Revenue:
   Gross Sales/Revenue                                                               762,403.00               2,092,125.00
   Less: Returns/Discounts
                                                           Net Sales/Revenue         762,403.00               2,092,125.00

Cost of Goods Sold:
  Beginning Inventory at cost
  Purchases (Medical Costs)                                                          693,630.00               1,816,314.00
  Less: Ending Inventory at cost
                            Cost of Goods Sold (COGS)                                693,630.00               1,816,314.00

Gross Profit                                                                           68,773.00                275,811.00

     Other Operating Income (Itemize)

Operating Expenses:
  Payroll - Insiders
  Payroll - Other Employees                                                          303,582.26                 437,523.26
  Payroll Taxes
  Other Taxes (Itemize)
  Depreciation and Amortization                                                        27,303.00                 38,752.00
  Rent Expense - Real Property                                                         49,475.00                 68,600.00
  Lease Expense - Personal Property
  Insurance                                                                            14,500.00                 20,474.00
  Real Property Taxes
  Telephone and Utilities                                                              19,084.00                 23,567.00
  Repairs and Maintenance
  Travel and Entertainment (Itemize)
     Miscellaneous Operating Expenses (Itemize)                                         1,112.00                   1,112.00
          Broker Commissions                                                           34,945.00                 87,602.00
          Software Fees & Services                                                     46,588.00                 66,686.00
          Dues & Subscriptions                                                          2,899.00                   4,115.00
          Taxes & Licenses                                                               163.00                     163.00
          Bank Fees                                                                    1,408.00                   2,193.00
          Office Supplies                                                                937.00                     937.00
          Consulting Services                                                        113,019.00                 113,019.00
          Outside Services                                                           207,897.00                 207,897.00

                                                  Total Operating Expenses           822,912.26               1,072,640.26
                                       Net Gain/(Loss) from Operations               (754,139.26)              (796,829.26)

Non-Operating Income:
  Interest Income
  Net Gain on Sale of Assets (Itemize)
  Other (Itemize)
                            Total Non-Operating income                                      0.00                       0.00

Non-Operating Expenses:
  Interest Expense
  Legal and Professional (Itemize)
  Other (Itemize)
                          Total Non-Operating Expenses                                      0.00                       0.00

NET INCOME/(LOSS)                                                                    (754,139.26)              (796,829.26)
(Attach exhibit listing all itemizations required above)                           Page 14 of 16
         Case 2:20-bk-21041-WB        Doc 120 Filed 02/24/21 Entered 02/24/21 16:17:28   Desc
                                         X.Document
                                      Main  BALANCE SHEET
                                                       Page 17 of 31
                                          (ACCRUAL BASIS ONLY)

ASSETS                                                   Current Month End
  Current Assets:
  Unrestricted Cash                                              173,994.00
  Restricted Cash
  Accounts Receivable
  Inventory
  Notes Receivable
  Prepaid Expenses
  Other (Itemize)
     Rebates                                                     439,559.00
     Other Receivables                                         1,172,887.00
     Other Receivables                                           500,000.00
     Allowance for uncollectable Account                        (500,000.00)
     Prepaid Expenses                                            175,850.00
     Deposit Refund Recievable                                    29,750.00
     Vendor Reimbursement                                          5,119.00
                                    Total Current Assets                            1,997,159.00

Property, Plant, and Equipment                                    1,822,839.00
Accumulated Depreciation/Depletion                                 (772,781.00)
                        Net Property, Plant, and Equipment                          1,050,058.00

Other Assets (Net of Amortization):
   Due from Insiders
   Other (Itemize)
      Security Deposit                                             301,202.00
      Lease Deposit                                                335,546.00
      Other Deposits                                                85,829.00
                                        Total Other Assets         722,577.00        722,577.00
TOTAL ASSETS                                                                        3,769,794.00

LIABILITIES
Post-petition Liabilities:
   Accounts Payable                                                222,596.00
   Taxes Payable
   Notes Payable
   Professional fees
   Secured Debt
   Other (Itemize)
   Deferred Income                                                 579,193.00
   Deferred Rent
   Capitation Payable
   Part D Settlement Liability                                      24,221.67
   IBNR                                                            728,219.00
   Accured Payroll                                Page 15 of 16    127,291.26
   Accrued Vacation                                                     1,161
         Case 2:20-bk-21041-WB          Doc 120 Filed 02/24/21 Entered 02/24/21 16:17:28     Desc
   Income tax Payable                   Main Document    Page 18 of 31
   Accrued Interest
   Accured Interest-Subordinated
   Note Payable Supbordinated
   Note Payable SBA Loan
   Note Payable-VHP

                            Total Post-petition Liabilities                             1,682,681.83

Pre-petition Liabilities:
   Secured Liabilities
   Priority Liabilities
   Unsecured Liabilities                                             33,211,826.60
   Other (Itemize)
                                Total Pre-petition Liabilities                         33,211,826.60
TOTAL LIABILITIES                                                                      34,894,508.43

EQUITY:
  Pre-petition Owners’ Equity                                        (30,327,885.17)
  Post-petition Profit/(Loss)                                           (796,829.26)
  Direct Charges to Equity
TOTAL EQUITY                                                                           (31,124,714.43)
TOTAL LIABILITIES & EQUITY                                                              3,769,794.00




                                                     Page 15 of 16
Case 2:20-bk-21041-WB   Doc 120 Filed 02/24/21 Entered 02/24/21 16:17:28   Desc
                        Main Document    Page 19 of 31
Case 2:20-bk-21041-WB   Doc 120 Filed 02/24/21 Entered 02/24/21 16:17:28   Desc
                        Main Document    Page 20 of 31
Case 2:20-bk-21041-WB   Doc 120 Filed 02/24/21 Entered 02/24/21 16:17:28   Desc
                        Main Document    Page 21 of 31
Case 2:20-bk-21041-WB   Doc 120 Filed 02/24/21 Entered 02/24/21 16:17:28   Desc
                        Main Document    Page 22 of 31
Case 2:20-bk-21041-WB   Doc 120 Filed 02/24/21 Entered 02/24/21 16:17:28   Desc
                        Main Document    Page 23 of 31
Case 2:20-bk-21041-WB   Doc 120 Filed 02/24/21 Entered 02/24/21 16:17:28   Desc
                        Main Document    Page 24 of 31
Case 2:20-bk-21041-WB   Doc 120 Filed 02/24/21 Entered 02/24/21 16:17:28   Desc
                        Main Document    Page 25 of 31
Case 2:20-bk-21041-WB   Doc 120 Filed 02/24/21 Entered 02/24/21 16:17:28   Desc
                        Main Document    Page 26 of 31
Case 2:20-bk-21041-WB   Doc 120 Filed 02/24/21 Entered 02/24/21 16:17:28   Desc
                        Main Document    Page 27 of 31
Case 2:20-bk-21041-WB   Doc 120 Filed 02/24/21 Entered 02/24/21 16:17:28   Desc
                        Main Document    Page 28 of 31
Case 2:20-bk-21041-WB   Doc 120 Filed 02/24/21 Entered 02/24/21 16:17:28   Desc
                        Main Document    Page 29 of 31
Case 2:20-bk-21041-WB   Doc 120 Filed 02/24/21 Entered 02/24/21 16:17:28   Desc
                        Main Document    Page 30 of 31
Case 2:20-bk-21041-WB   Doc 120 Filed 02/24/21 Entered 02/24/21 16:17:28   Desc
                        Main Document    Page 31 of 31
